This is a peititon for what is designated as a supplementary alternative writ of mandamus against the respondent Circuit Judge, commanding him to vacate a certain order entered by him on August 9, 1933, in the divorce case of H. E. Fisher v. Mattie E. Fisher, after complying with a peremptory writ of mandamus ordered by this Court in the case of State ex rel.
Fisher v. Rowe, Circuit Judge, 110 Fla. 141, 148 Sou. Rep. 588
(opinion filed May 9, 1933).
The order of August 9, 1933, is in legal effect a final decree in the cause dismissing the bill of complaint. If conceived *Page 2 
to be erroneous, the method of reversing it is by appeal, not mandamus.
Our peremptory writ in the former mandamus proceeding instituted against the Circuit Judge was duly complied with in all essential particulars when the respondent, as chancellor, proceeded to take the testimony of the complainant and his witnesses.
The effect of a writ of mandamus against a judicial officer requiring him to proceed with the trial of a cause of which he has jurisdiction, does not have the effect of limiting the scope of the proceeding, nor the judgment or decree that the court may decide should be entered. If such judgment or decree be entered erroneously, appeal, not another writ of mandamus, is the proper remedy.
Supplementary alternative writ of mandamus denied.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.